internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no 2032a 2032a 2032a tam-137793-08 ----------- ------------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ---------------------------- ----------------------- --------------------------------------- ----------------- -------------------- ------------------ legend a ---------------------------- b ------------------------- x ------------------------------------- m --------------------- n ----------------------- trust --------------------------------------------------- ------------------------------------------------- date ------------------ year ------- a -------- issue for purposes of determining whether a materially participated in a farming activity under sec_469 does a satisfy the requirements under sec_2032a for the years at issue if a’s deceased spouse b materially participated in the farming activity for of the years preceding b’s retirement and a was retired from the farming activity at the time of b’s death tam-137793-08 conclusion a is deemed to materially participate in the farming activity for the years at issue under sec_469 of the internal_revenue_code due to the fact that a’s deceased spouse b had materially participated in the farming activity for of the years preceding b’s retirement and a was retired from the farming activity at the time of b’s death facts a and b married individuals owned and were involved in a farming activity of raising cattle b died on date the farming activity is currently conducted through a limited_liability_company x that is wholly owned by trust trust is a grantor_trust under and accordingly a is treated as the owner of x for federal_income_tax purposes the farming activity is conducted at two separate locations m and n and is situated on approximately a acres of land x employs foremen who live on the farm_land and who are responsible for the day-today operations of the farming activity a did not actively participate in the day-to-day operations or management of the farming activity in the years at issue or in the years immediately prior to or after b’s death both a and b began receiving social_security retirement benefits in year which was more than years before b’s death the facts do not indicate whether b materially participated within the meaning of sec_2032a in the farming activity in any taxable years prior to b’s retirement in year for purposes of the following analysis however we will assume that b materially participated within the meaning of sec_2032a in the farming activity for at least of the years prior to his retirement in year even though this remains a question of fact that must be established by a law and analysis sec_469 disallows the passive_activity_loss for any taxable_year to any individual estate_or_trust any closely_held_c_corporation and any personal_service_corporation the passive_activity_loss for a given year is the amount if any by which the passive_activity deductions for the taxable_year exceed the passive_activity_gross_income for the taxable_year temp sec_1_469-2t as relevant here sec_469 defines the term passive_activity to include any activity which involves the conduct of any trade_or_business in which the taxpayer does not materially participate sec_469 provides that a taxpayer shall be treated as materially participating in any farming activity for a taxable_year if paragraph or of sec_2032a would cause the requirements of sec_2032 to be met with respect to real_property used in such activity if such taxpayer had died during the taxable_year sec_2032a provides that the term qualified_real_property means real_property located in the united_states which was acquired from or passed_from_the_decedent to a qualified_heir of the decedent and which on the date of decedent’s death was being used by the decedent or a member_of_the_decedent’s_family but only if during tam-137793-08 the year period ending on the date of the decedent’s death there have been periods aggregating years or more during which there was material_participation by the decedent or a member_of_the_decedent’s_family in the operation of the farm or other business sec_2032a provides that if on the date of the decedent’s death the requirements of sec_2032a with respect to the decedent for any property are not met and the decedent was receiving old-age benefits under title ii of the social_security act for a continuous period on such date or was disabled for a continuous period ending on such date then sec_2032a shall be applied with respect to such property by substituting the date on which the longer of such continuous periods began for the date of the decedent’s death in sec_2032a sec_2032a provides that if property is qualified_real_property with respect to a decedent hereinafter referred to as the first_decedent and such property was acquired from or passed from the first_decedent to the surviving_spouse of the first_decedent for purposes of applying this subsection c in the case of an estate of such surviving_spouse active_management of the farm or other business by the surviving_spouse shall be treated as material_participation by such surviving_spouse in the operation of such farm or business sec_2032 provides that in any case in which to do so will enable the requirements of sec_2032a to be met with respect to the surviving_spouse this subsection shall be applied by taking into account any application of sec_2032a sec_2032a provides that for purposes of sec_2032a material_participation shall be determined in a manner similar to the manner used for purposes of sec_1402 relating to net_earnings_from_self-employment see sec_1_1402_a_-4 sec_2032a was enacted as part of the technical corrections act of pub l the act which statute provided technical corrections with respect to the economic_recovery_tax_act_of_1981 public law erta the house committee report underlying erta provides the following regarding certain proposed legislative changes to sec_2032a active_management treated as material_participation for certain surviving spouses the committee recognizes that some surviving spouses may be unable to materially participate in farm operations following the death of the first spouse to die therefore the bill provides an alternative to the material_participation requirement for qualification of real_property for current use valuation in the estate of surviving spouses who receive the property from a decedent spouse in whose estate it was eligible to be valued based on its current use the bill provides that the spouse will be treated as having materially participated during periods when the spouse but not a family_member engaged tam-137793-08 in active_management of the farm or other business operation the bill contains a special rule for tacking material_participation by a decedent spouse in the case of a surviving_spouse who dies within eight years of the decedent spouse’s death this rule is illustrated by the following example assume that b dies two years after a b’s spouse in whose estate whiteacre was eligible for current use valuation b engaged in the active_management of whiteacre during the two years following a’s death a was retired for the five years immediately following a’s death sic a was retired for the five years immediately before a’s death but had materially participated in whiteacre’s operation for eight years before his retirement the six most recent of the eight years before a’s retirement will be considered with b’s two years of active_management for purposes of satisfying the five years of an eight-year period pre- death material_participation requirement for b’s estate h_rep_no 97th cong 1st sess however as indicated sec_2032a the tacking provision referenced in the legislative_history above was not enacted as part of erta rather the provision was enacted as part of the act the legislative_history underlying the act provides the following the bill allows tacking of material_participation by a retired spouse with active_management by the surviving_spouse to qualify property for current use valuation in the surviving spouse’s estate where the spouse survives the first_decedent by fewer than eight years h_rep_no 97th cong 2d sess in the present case sec_2032a provides relief from the pre-death material_participation requirement if the decedent’s retirement precludes the decedent from meeting the material_participation requirement under sec_2032a this relief provision is also to apply in any case that will enable the surviving_spouse to satisfy the material_participation requirements further sec_2032a is to be applied by taking into account any application of sec_2032a thus we believe that in view of the broad language of sec_2032a effectively incorporating the relief contained in sec_2032a just as b’s status as a retiree at the time of b’s death would not preclude b from satisfying the pre-death material_participation requirements likewise a’s status as a retiree would not preclude a from satisfying the material_participation requirement the legislative_history discussed above addresses a spouse that actively manages the property but does not address a retired spouse nevertheless we believe the broad language of sec_2032a incorporating the sec_2032a relief provision contemplates similar relief for a retired spouse we conclude that a will satisfy the requirements under sec_2032a for the years at issue if a’s deceased spouse b materially participated within the meaning of tam-137793-08 sec_2032a in the farming activity for of the years preceding b’s retirement and a was retired from the farming activity at the time of b’s death therefore to the extent that the requirements of sec_2032a are satisfied a will be treated as materially participating in the farming activity for the years at issue under sec_469 caveat s temporary or final regulations pertaining to one or more of the issues addressed in this memorandum have not yet been adopted therefore this memorandum will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusions in the memorandum see section dollar_figure of revproc_2008_2 2008_1_irb_90 or any successor however a technical_advice_memorandum that modifies or revokes a letter_ruling or another technical_advice_memorandum generally is not applied retroactively if the taxpayer can demonstrate that the criteria in section dollar_figure of revproc_2008_2 are satisfied a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
